      Case 4:20-cr-00068-RSB-CLR Document 50 Filed 02/11/21 Page 1 of 1




                     UNITED STATES DISTRICT COURT
                     SOUTHERN DISTRICT OF GEORGIA
                          SAVANNAH DIVISION

UNITED STATES OF AMERICA               )
                                       )        CASE NO: 4:20cr068
             v.                        )
                                       )
ANTONIO JOHNSON                        )


                                      ORDER

      This matter is before the Court on the Motion for Leave of Absence by Steven

H. Lee, counsel for Plaintiff, from April 1, 2021 through April 6, 2021. After careful

consideration, said Motion is GRANTED, however, the attorney must make

arrangements for other counsel in the event the case is scheduled for a hearing or

trial during such leave.

      SO ORDERED, this 1WK day of February, 2021.




                                           _________________________________________
                                           __________
                                                   ______________
                                                   __          _ __________
                                           &+5,6723+(5
                                           &+5,67232 +(5 L. RAY
                                                             MAGISTRATE -8'*(
                                           UNITED STATES MAGISTRAT
                                           SOUTHERN DISTRICT OF GEORGIA
